Citation Nr: 1729441	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of stress fracture of right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the Veteran's right hip disability from 30 percent to 20 percent, effective January 1, 2009.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

In December 2014, the Board issued a decision finding that the reduction was improper and the 30 percent rating was restored.  The Board also remanded the claim of entitlement to a disability rating in excess of 30 percent for the right hip disability for additional development.  In a February 2015 rating decision, the Appeals Management Center effectuated the Board's decision.  

In a March 2016 decision, the Board denied the Veteran's claim for a rating evaluation in excess of 30 percent for residuals of a stress fracture of the right hip.  In May 2016, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2017, the Court granted a Joint Motion for Remand (JMR) and vacated and remanded the matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In an April 2017 JMR, the parties agreed that the Board erred when it relied on inadequate VA examination reports to deny the Veteran's claim for a disability rating in excess of 30 percent for residuals of a stress fracture of the right hip.  Specifically, the parties agreed that the VA examinations that the Board relied on in making its decision, were inadequate because there was no indication that the VA examiners conducted a test for weight-bearing and nonweight-bearing range of motion, and/or a range of motion test for both active and passive motion.  See Correia v. McDonald, 29 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing).  

In this regard, the Board finds that a remand is warranted to afford the Veteran with a VA examination of his right hip, consistent with the requirements in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from September 2014 to current.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of stress fracture of the right hip disability.  The claims folder must be made available to the VA examiner performing the examination, and the VA examiner is asked to indicate whether he or she has reviewed the claims folder.  All indicated tests and all clinical findings should be reported in detail.  The VA examiner should provide responses to the following:

a.  Conduct range of motion testing of the right hip, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right hip.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  

c.  The VA examiner should consider the Veteran's reports of flare-ups of the right hip and portray any related functional loss in terms of additional range of motion loss.  If the VA examiner is unable to do so, the VA examiner must indicate why.

d.  In providing the requested opinion, the VA examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

A detailed rationale is requested for the opinion provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response by the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




